Martin, J.
The above-entitled actions were brought to recover on policies of fire insurance.
On June 27, 1925, a fire occurred in the Leipzig Fur Dressing Company’s factory at East Norwalk, Conn. The plaintiffs claim they sustained losses because certain skins owned by them were destroyed or damaged. To prove a case they relied to a great extent on the testimony of Isaac Schaffer, an interested witness. His testimony was contradicted in several very material and important instances by at least five disinterested witnesses.
Although the records in these cases do not contain some very important testimony given in a similar case growing out of the same fire, entitled Leidesdorf v. Norwich Union Fire Ins. Soc., Ltd. (227 App. Div. 324), nevertheless the evidence offered clearly establishes that the verdict is against the weight of the credible evidence.
The judgments and order should be reversed and new trials granted, with costs to appellants to abide the event.
Dowling, P. J., Merrell, O’Malley and Prosicauer, JJ., concur.
In the first action: Judgment and order reversed and a new trial ordered, with costs to the appellant to abide the event.
In the second action: Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.